DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically the limitation " the electrochromic layer being configured to hide the second graphic when the electrochromic layer is in the first state and to render the second graphic visible when the electrochromic layer is in the second state to thereby cause a composite image that combines the first and second graphics to be visible on the back side of the defibrillation electrode pad” as recited in claim 1 in combination with the recited structural/ steps limitations of the claimed invention.
Similarly no prior art was found teaching individually, or suggesting in combination the limitation of claim 13 which recites “the controllable layer is in a second state to thereby cause a composite image that combines the first and second graphics to be visible on the back side of the defibrillation electrode pad” and the limitation of claim 15 which recites “ the graphically responsive defibrillation electrode pad is configured such that a current state of the graphically responsive defibrillation electrode pad can be controllably switched back and forth between the first and second states during emergency use of the graphically responsive REV1P0057defibrillation electrode pad” in combination with the recited structural/steps limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792